Citation Nr: 1225913	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  11-14 987A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a compensable initial rating for chronic rhinosinusitis.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Novak, Associate Counsel




INTRODUCTION

The Veteran had active military service from July 2003 to June 2004 and June 2007 to July 2008, some of which was performed under Title 10 orders.  He also had additional service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In May 2011, the RO issued a statement of the case (SOC) to the Veteran in his rhinosinusitis claim.  Following that date, the RO requested and received an addendum to the Veteran's VA mental health examination in a separate claim for service connection based on a psychological disorder, which was adjudicated in a September 2011 rating decision not currently on appeal.  Insofar as this newly-acquired evidence is not pertinent to the Veteran's present claim for rhinosinusitis, a supplemental SOC need not be issued.  See 38 C.F.R. § 20.1304(c) (2011).


FINDING OF FACT

The Veteran's service-connected rhinosinusitis has been manifested by symptoms including more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge.


CONCLUSION OF LAW

The criteria for a rating of 30 percent disability, but no higher, for service-connected rhinosinusitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.97, Diagnostic Code 6513 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With respect to the claim for a higher rating for chronic rhinosinusitis, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated October 2009 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  The letter also provided the Veteran with general criteria for assigning disability ratings and effective dates.  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).

In addition, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  The United States Court of Appeals for Veterans Claims (Court) has held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 491.  As a consequence, the notice provided before service connection was granted was legally sufficient, satisfying VA's duty to notify in this case.

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records and VA treatment records.  The RO also has provided him with VA examinations in May 2010 and April 2011.  These examinations contain sufficient evidence for evaluating the Veteran's chronic rhinosinusitis in the context of the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311.  Accordingly, the duty to assist has been satisfied and there is no prejudice to the Veteran in adjudicating this appeal.

II.  Analysis

The Veteran was originally granted service connection for chronic rhinosinusitis in a June 2010 rating decision and was assigned a noncompensable (zero percent) disability rating effective August 30, 2009.  The Veteran disagrees with this rating assignment and contends that his service-connected chronic sinusitis should be assigned a higher initial rating.

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

The Veteran's present claim arises from his disagreement with the initial rating assigned following the granting of service connection.  The Court has noted the distinction between a new claim for an increased evaluation of a service-connected disability and a case, as here, in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been service connected.  In the former situation, the Court has held that the current level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In the latter situation, where, as here, the Veteran has expressed dissatisfaction with the assignment of an initial rating, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as "staged rating."  See Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (extending this holding to claims for increased ratings). 

According to the Diagnostic Code 6513 at 38 C.F.R. § 4.97, sinusitis that is detected by x-ray only is rated at zero percent (noncompensable).  For a 10 percent rating, the Veteran must show one or two incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment, or three to six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating requires three or more incapacitating episodes per year with the same requirements, or more than six non-incapacitating episodes.  A 50 percent rating requires radical surgery with chronic osteomyelitis or near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  No schedular rating is available above 50 percent under this diagnostic code.  In addition, the regulation defines an "incapacitating episode of sinusitis" as one that requires bed rest and treatment by a physician.

The Veteran had an initial VA compensation examination in May 2010 in which the examiner determined that "his chronic rhinosinusitis was at least as likely as not present during active military service."  At that time, the examiner noted that he occasionally had a productive cough and shortness of breath, as well as "trouble with his sinuses" that he believed started in Afghanistan but worsened upon his return.  "He would get sinus headaches and random bloody noses," as well as sneezing and a runny nose.  He did not have incapacitating episodes or prolonged antibiotic use due to his sinus condition.  He had 40 percent nasal obstruction without polyps, and no tenderness in his sinuses.

The Veteran had a second VA compensation examination in April 2011 in which he was evaluated pursuant to his claim for a compensable rating for chronic rhinosinusitis.  According to the examiner, based on a computed tomography (CT) scan in February 2011, he had some mild left frontal sinus mucosal thickening and scattered interior left ethmoidal (the bone at the base of the cranium and root of the nose) mucosal thickening, as well as mild narrowing in the ostiomeatal area and a posterior cyst in the ethmoidal region.  He noted that the Veteran reported episodes of frontal sinus pressure and headaches at least 20 to 30 times per year, but these were generally mild and did not require him to alter his behavior.  The Veteran had about three episodes per year which resulted in severe frontal headache that warranted taking a nap.  However, the Veteran denied difficulty with reduced nasal breathing, loss of work time, or nocturnal nasal obstruction.  He had not been treated with prolonged antibiotic courses, and he further denied purulent nasal drainage, sleep impairment, or visual changes.  The examiner stated that he had not been consistent with his usage of prescribed steroid treatments and did not have obstruction based on his CT scan findings.

In June 2011, the Veteran submitted a statement that clarified some of his self-reported symptoms to the VA examiner.  First, he stated that he has not missed work due to his sinusitis because of family and other pressures, not because his headaches were not severe enough to keep him away from his job.  Second, he reported that the examiner did not accurately reflect his symptoms during episodes; he experienced reduced nasal breathing and "48 to 60" of episodes of frontal sinus pressure on both sides and headaches that could be very painful.  Additionally, he stated that he does have discharge, but he usually swallows the discharge instead of expelling it.  He feels totally "plugged up" and blowing his nose provides no relief.  A Veteran's lay statements are relevant when, as here, they relate to observable symptomatology.  See 38 C.F.R. § 3.159(a)(2).  In the current case, the Veteran is competent to address his symptoms and clarify his self-reported medical symptoms provided to the examiner.  

The Board ultimately finds that the Veteran's symptoms most closely represent the 30 percent disability rating for chronic rhinosinusitis under Diagnostic Code 6513.  The Veteran has reported more than six non-incapacitating episodes per year of sinusitis characterized by headaches and pain.  Even if the lower number used by the VA examiner is used instead of the Veteran's own number, it is clear that these episodes number higher than six, just as it is clear that they are also non-incapacitating as the Veteran has stated that he has not required antibiotic treatment by a physician.  In addition, in his lay statement of June 2011, he reported that he did have nasal discharge, but he typically swallowed it instead of expelling it, which explains the discrepancy with the report of the VA examiner.  Because the regulations do not state that "purulent discharge" needs to be expelled and not swallowed, and this inference may be made in the Veteran's favor.  In addition, in his first VA examination dated in May 2010, the Veteran was found to have nasal discharge.  Consequently, the criteria for a 30 percent rating have been met.  This is so since the award of service connection.  See Fenderson, 12 Vet. App. at 119.

Although a 30 percent rating is warranted, the Veteran does not ultimately meet the 50 percent criteria, which would require either "radical surgery with chronic osteomyelitis" or "near constant sinusitis" with headaches, pain and tenderness, and discharge or crusting "after repeated surgeries."  Because the Veteran has not had sinus surgery, and because he has reported episodic as opposed to constant sinusitis, a disability rating of 50 percent is not warranted.

The RO also evaluated this claim under the alternative Diagnostic Code 6522 (allergic or vasomotor rhinitis).  According to both of the Veteran's VA examinations, he does not have 50 percent obstruction or polyps.  As a consequence, he would be rated at zero percent (noncompensable) under Diagnostic Code 6522.  Because two rating codes may be applicable according to the factual circumstances of the current case, the Board may use the criteria that provide the Veteran with the higher disability rating.  See 38 C.F.R. § 3.103(a) (stating that VA must render a decision that grants every benefit supported in law); Butts v. Brown, 5 Vet. App. 532 (1993) (holding that selection of a rating criteria involves the application of facts to law and is within the authority of the Board).  As a consequence, the existence of a possible alternative rating code does not change the 30 percent disability rating determined under Diagnostic Code 6513.

The rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a)-(b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture also has factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

In the current case, the Veteran has not argued that his chronic rhinosinusitis is exceptional or otherwise merits extraschedular consideration.  The VA guidelines contemplate his current pattern of rhinosinusitis, and the rating criteria reasonably describe his disability.  Referral for consideration of extraschedular ratings is, therefore, not warranted.  See Thun, 22 Vet. App. at 111.

Because the evidence of record establishes a rating of 30 percent, but no higher, under 38 C.F.R. § 4.97, Diagnostic Code 6513, during the present appellate period, the Veteran's appeal for a higher initial rating for rhinosinusitis is granted as 30 percent disabling.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against entitlement to a 50 percent rating, so that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating of 30 percent, and no higher, is granted, subject to the laws and regulations governing the payment of monetary awards.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


